Title: To James Madison from Sylvanus Bourne, 21 December 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


21 December 1803, Amsterdam. “It is with regret I acquaint you that notwithstanding every exertion on my part to obtain a system of quarantine in this Country, more reasonable in itself & less vexatious for our Commerce than the one at present adopted I cannot procure the desired relief—their tenacity is unbounded & the consequence is that many of the Vessels under quarantine in the open roads of the Texell, perhaps the most dangerous place in all Europe at this season of the year, have as I am informed driven from their anchors, under every risk of total loss while those Vessels even from Ports where no sickness has been this season, are by the time they lost at an unnecessary & unjustifiable quarantine, exposed to be frozen up for the whole winter, by which a loss or expense of half their value may fall on their owners. I have in a temperate tho’ firm manner remonstrated to the Govt: on this subject & their reply has been that our vessells during [sic] from their anchor is owing to their being notoriously ill prepared with anchors & cables & that the general safety requires a strict quarantine on all Vessels from our Country & it seems the Bills of health in prossession [sic] of those from Boston & other Ports in health have been of no avail—their fears on this head appears to have deprived them of the due exercise of their judgment & I would wish for the benefit of our trade that some direct communication might be made from our Govt. to the Govt: of this Country before another season to see of [sic] relief can be obtained. I would recommend the Merchants of the U: States not to send any Teas or other prohibited articles to this Country without having a previous contract for their introduction as they thereby expouse them selves to very heavy detentions & expenses & often a total confiscation of the property.” Adds in a postscript: “Govt: has made the promise of providing a safer place than the Texell for the laying of our Vessels in quarantine but have not yet done in it nor do I see a prospect thereof.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.; in a clerk’s hand, signed by Bourne.


